Title: James Walker to Thomas Jefferson, 23 April 1812
From: Walker, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     23d apl 1812.
          
                
                
                The last time that you and myself had any conversation together with regard to the erection of your saw mill your wish then was that I should commence on the first of april this present month. 
                
                I have 12 months ago undertaken a  large mill to build for Wm Moon 
                  — 
                  &. calculated on carrying on yours &. Mr. Moons work this summer at the same time. I had 
                     have engaged a young Man who served an apprenticeship to me for the present year who is a good workman but whose health is such that I fear he will be of no service to me. I will be with you in a few days &. will either do your work or have it well done by another workman whom I now have in view but have not fully determined with
			 him.—
                
          I am your H. servans 
                  servant: &C.
                  Jas Walker.
        